PER CURIAM.
Petitioner seeks a writ of certiorari from an order discharging a lis pendens. We have jurisdiction. Finkelstein v. Finkelstein, 603 So.2d 715 (Fla. 4th DCA 1992). The sole ground of respondent’s motion to dissolve lis pendens was that she had a contract to sell the property, that it was in the interest of both parties to sell it, and that she would place the proceeds in an escrow account to be dispersed on further order of the court. Petitioner, however, alleges that the respondent was holding the property in trust for his benefit, that he paid the consideration for the property, and seeks to have the court declare that he is the owner of the property, i.e., he wants the property; not the money. The motion to dissolve the lis pendens was, accordingly, not well-founded, and should have been denied. We therefore quash the order.
WARNER, KLEIN and STEVENSON, JJ., concur.